         Case 5:20-cv-00248-SLP Document 12 Filed 05/18/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

JOSEPH MALDONADO-PASSAGE,              )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )               Case No. CIV-20-248-SLP
                                       )
U.S. FEDERAL WILDLIFE SERVICE, et al., )
                                       )
      Defendants.                      )

                                       ORDER

      The Court in in receipt of a handwritten letter from Plaintiff. See Doc. No. 11. The

Court construes the letter as a motion requesting a further extension of time within which

to file an objection to the Report and Recommendation [Doc. No. 7] issued by United States

Magistrate Judge Suzanne Mitchell on April 7, 2020. For good cause shown, the requested

extension of time is GRANTED.

      IT IS THEREFORE ORDERED that Plaintiff shall file an objection to the Report

and Recommendation [Doc. No. 7] on or before July 27, 2020.

      IT IS FURTHER ORDERED that the Clerk of Court is directed to send to Plaintiff

a copy of the Court’s prior Order [Doc. No. 10] along with this Order.

      IT IS SO ORDERED this 18th day of May, 2020.
